Wade, J.
“In a prosecution for a violation of the ‘labor-contract act’ (Penal Code, § 715), the burden rests upon the State to show that there was no sufficient reason for the breach of the contract on the part of the defendant, or, in default thereof, that there was no good and sufficient reason why the money advanced on the strength of the contract *753was not returned. ‘Without this proof the State’s case is incomplete, because the prosecution has not created the evidentiary presumption necessary to rebut the presumption of innocence. Presumably the accused has good and sufficient cause.’ Thorn v. State, 13 Ga. App. 10 (78 S. E. 853). See also Lewis v. State, [15 Ga. App.] 405 (83 S. E. 439).” Jones v. State, 15 Ga. App. 642 (84 S. E. 88). The State failed to submit any evidence whatever to prove this essential element of the offense, and the trial court therefore erred in overruling the motion for a new trial. Judgment reversed.
Decided March 24, 1916.
Accusation of cheating and swindling; from city court of Americus — Judge Harper. October 30, 1915.
J. B. Hudson, for plaintiff in error.
Zach. Childers, solicitor, contra.